Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Claims 11-16 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group 1 claims 1-10 in the reply filed on 8/18/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zemlok et al US 2012/0089131.
Regarding claim 1, Zemlok discloses a surgical device (100) comprising: a handle assembly (102) including: a controller (circuit board 150 configured to control various operations; par 0059); a first motor (164); and a second motor (166; par 0065); an adapter assembly (200; fig.15) including: a tubular housing (206; par 0083) defining a longitudinal axis having a proximal end portion configured to couple to the handle assembly (Fig.1, 10-15; par 0085; adapter 200 includes a coupling assembly 210), and a distal end portion; a first actuation assembly disposed within the tubular housing and coupled to the first motor (drive assembly 240 within housing 202 and outer tube 206 of adapter assembly 200; par 0092-
Regarding claim 2, Zemlok discloses surgical device according to claim 1, wherein the end effector includes an anvil assembly (306) and a cartridge assembly (308; par 0064).
Regarding claim 3, Zemlok discloses surgical device according to claim 2, wherein the flexible drive beam (364) is configured to move axially through the anvil assembly (306) and the cartridge assembly (308) to pivot the anvil assembly relative to the cartridge assembly (par 0117).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al US 2012/0089131 in view of Shelton, IV et al. US 2019/0183503 filed 12/15/2017.

Regarding claim 4, Zemlok discloses the surgical device according to claim 3, wherein Zemlok teaches controlling various motors to articulate and move the flexible drive beam, however does not explicitly disclose wherein the controller is further configured to adjust the first motor to compensate for a change in the initial articulation position due to movement of the flexible drive beam.
The limitation of a controller configured to adjust the first motor to compensate for a change in the initial articulation position due to movement of the flexible drive beam recites functional language, which is not given much patentable weight, looking to the structure of the controller as defined in the specification in par 0033; “The controller 38 may include any suitable logic controller (e.g., FPGA) and a memory storing software executable by the logic controller to operate the motors, as well as other components of the surgical device”
However Shelton teaches a motor control system for a powered surgical instrument such as a surgical stapler which includes a controller circuit board coupled to each motor; each motor controller is coupled to a main controller 142b coupled to memory, the main controller communicates with the motor controllers through an FPGA, which provides control logic signals; par 0254. Shelton further teaches sensors which communicate with the main controller which detect rotary travel which indicate the position of the drive elements and these signals determine the rate of the motors, such as the motor used for articulation based on the position of the firing beam; par 0256; control of the articulation motion disclosed in par 0245-0248 “the flexible firing beam 542 must flex around the articulation joint to accommodate the articulated position of tool assembly 600 relative to the proximal body portion 520. Such flexing of the firing beam 542 applies resistive forces to the tool assembly 600 that seek to undesirably straighten or align the tool assembly 600 with the proximal body portion 520 and essentially 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the control circuit as taught by Zemlok with the controller as taught by Shelton in order to maintain the desired articulated position of the end effector before and after firing of the surgical instrument while using the flexible drive beam.
Regarding claim 5, Zemlok in view of Shelton substantially teaches the surgical device according to claim 4, Zemlok fails to explicitly disclose wherein the controller includes a memory and stores the initial articulation position of the end effector in the memory, the controller is further configured to compensate for the change in the initial articulation position due to movement of the flexible drive beam to maintain the initial articulation position.
However Shelton teaches a motor control system for a powered surgical instrument such as a surgical stapler which includes a controller circuit board coupled to each motor; each motor controller is coupled to a main controller 142b coupled to memory, the main controller communicates with the motor controllers through an FPGA, which provides control logic signals; par 0254. Shelton further teaches sensors which communicate with the main controller which detect rotary travel which indicate the position of the drive elements and these signals determine the rate of the motors, such as the motor used for articulation based on the position of the firing beam; par 0256; control of the articulation motion disclosed in par 0245-0248 “the flexible firing beam 542 must flex around the articulation joint to accommodate the articulated position of tool assembly 600 relative to the proximal body portion 520. Such flexing of the firing beam 542 applies resistive forces to the tool assembly 600 that seek to undesirably straighten or align the tool assembly 600 with the proximal body portion 520 and essentially move the tool assembly 600 out of the desired articulated position. In at least one form, the adapter 8200 depicted in FIG. 96 may address such problem”
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the control circuit as taught by Zemlok with the controller as taught by Shelton in 

Regarding claim 6, Zemlok in view of Shelton substantially teaches the surgical device according to claim 5, Zemlok fails to explicitly disclose wherein the memory stores a database having a plurality of articulation correction values, each of which corresponds to one of a plurality of longitudinal position values of the flexible drive beam.
However Shelton teaches a motor control system for a powered surgical instrument such as a surgical stapler which includes a controller circuit board coupled to each motor; each motor controller is coupled to a main controller 142b coupled to a memory, the main controller communicates with the motor controllers through an FPGA, which provides control logic signals; par 0254. Shelton further teaches sensors which communicate with the main controller which detect rotary travel which indicate the position of the drive elements and these signals determine the rate of the motors, such as the motor used for articulation based on the position of the firing beam; par 0256; control of the articulation motion disclosed in par 0245-0248 “the flexible firing beam 542 must flex around the articulation joint to accommodate the articulated position of tool assembly 600 relative to the proximal body portion 520. Such flexing of the firing beam 542 applies resistive forces to the tool assembly 600 that seek to undesirably straighten or align the tool assembly 600 with the proximal body portion 520 and essentially move the tool assembly 600 out of the desired articulated position. In at least one form, the adapter 8200 depicted in FIG. 96 may address such problem”; further par 0263 threshold signals can be pre-determined and retrieved from a memory, such that the device is capable of storing a database having a plurality of articulation correction values, each of which corresponds to one of a plurality of longitudinal position values of the flexible drive beam.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the control circuit as taught by Zemlok with the controller as taught by Shelton in 

Regarding claim 7, Zemlok in view of Shelton substantially teaches the surgical device according to claim 6, Zemlok fails to explicitly disclose wherein the controller is further configured to adjust the first motor based on an articulation correction value corresponding to a longitudinal position value.
However Shelton teaches a motor control system for a powered surgical instrument such as a surgical stapler which includes a controller circuit board coupled to each motor; each motor controller is coupled to a main controller 142b coupled to memory, the main controller communicates with the motor controllers through an FPGA, which provides control logic signals; par 0254. Shelton further teaches sensors which communicate with the main controller which detect rotary travel which indicate the position of the drive elements and these signals determine the rate of the motors, such as the motor used for articulation based on the position of the firing beam; par 0256; control of the articulation motion disclosed in par 0245-0248 “the flexible firing beam 542 must flex around the articulation joint to accommodate the articulated position of tool assembly 600 relative to the proximal body portion 520. Such flexing of the firing beam 542 applies resistive forces to the tool assembly 600 that seek to undesirably straighten or align the tool assembly 600 with the proximal body portion 520 and essentially move the tool assembly 600 out of the desired articulated position. In at least one form, the adapter 8200 depicted in FIG. 96 may address such problem”
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the control circuit as taught by Zemlok with the controller as taught by Shelton in order to maintain the desired articulated position of the end effector before and after firing of the surgical instrument while using the flexible drive beam.

Regarding claim 8, Zemlok in view of Shelton substantially teaches the surgical device according to claim 6, Zemlok fails to explicitly disclose wherein the controller is further configured to determine the longitudinal position value based on rotation of the second motor.
However Shelton teaches a motor control system for a powered surgical instrument such as a surgical stapler which includes a controller circuit board coupled to each motor; each motor controller is coupled to a main controller 142b coupled to memory, the main controller communicates with the motor controllers through an FPGA, which provides control logic signals; par 0254. Shelton further teaches sensors which communicate with the main controller which detect rotary travel which indicate the position of the drive elements and these signals determine the rate of the motors, such as the motor used for articulation based on the position of the firing beam; par 0256; control of the articulation motion disclosed in par 0245-0248 “the flexible firing beam 542 must flex around the articulation joint to accommodate the articulated position of tool assembly 600 relative to the proximal body portion 520. Such flexing of the firing beam 542 applies resistive forces to the tool assembly 600 that seek to undesirably straighten or align the tool assembly 600 with the proximal body portion 520 and essentially move the tool assembly 600 out of the desired articulated position. In at least one form, the adapter 8200 depicted in FIG. 96 may address such problem”
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the control circuit as taught by Zemlok with the controller as taught by Shelton in order to maintain the desired articulated position of the end effector before and after firing of the surgical instrument while using the flexible drive beam.

Regarding claim 9, Zemlok in view of Shelton substantially teaches the surgical device according to claim 5, Zemlok fails to explicitly disclose further comprising an articulation sensor configured to obtain a measured articulation position of the end effector.
However Shelton teaches a motor control system for a powered surgical instrument such as a surgical stapler which includes a controller circuit board coupled to each motor; each motor controller is 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the control circuit as taught by Zemlok with the controller as taught by Shelton in order to maintain the desired articulated position of the end effector before and after firing of the surgical instrument while using the flexible drive beam.

Regarding claim 10, Zemlok in view of Shelton substantially teaches the surgical device according to claim 9, Zemlok fails to explicitly disclose wherein the controller is further configured to adjust the first motor based on the measured articulation position.
However Shelton teaches a motor control system for a powered surgical instrument such as a surgical stapler which includes a controller circuit board coupled to each motor; each motor controller is coupled to a main controller 142b coupled to memory, the main controller communicates with the motor controllers through an FPGA, which provides control logic signals; par 0254. Shelton further teaches sensors which communicate with the main controller which detect rotary travel which indicate the 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the control circuit as taught by Zemlok with the controller as taught by Shelton in order to maintain the desired articulated position of the end effector before and after firing of the surgical instrument while using the flexible drive beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731